Citation Nr: 9919180	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  97-32 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for cervical dysplasia.

2.  Entitlement to service connection for a disability 
involving the temporomandibular joint (TMJ).

3.  Entitlement to service connection for bruxism, trauma to 
tooth number 31, broken and loose crowns, and periodontal 
disease


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to June 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for cervical dysplasia, TMJ-jaw pain, and 
periodontal disease, broken and loose crowns.  In March 1999, 
the veteran testified at a hearing before a member of the 
Board sitting at Boston, Massachusetts.  During her hearing 
she reported that her broken crowns were due in part to her 
grinding of her teeth.  As such, it is the opinion of the 
Board that she has raised the issue of service connection for 
bruxism.  Additionally, the Board finds that this issue is 
included in her claim for service connection for broken 
crowns and is properly before the Board for appellate 
consideration at this time.


REMAND

The threshold question regarding a claim for service 
connection which must be determined is whether the claim is 
well grounded pursuant to 38 U.S.C.A. § 5107 (West 1991).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is ordinarily required to fulfill the well-
grounded claim requirement of section 5107(a).  Edenfield v. 
Brown, 8 Vet.App. 384, 388 (1995) (en banc).  The three 
elements of a "well grounded" claim are: (1) evidence of a 
current disability as provided by a medical diagnosis; (2) 
evidence of incurrence or aggravation of a disease or injury 
in service as provided by either lay or medical evidence, as 
the situation dictates; and, (3) a nexus, or link, between 
the inservice disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).

A review of the service medical records reveals that the 
veteran was treated on several occasions for vaginal 
infections.  

Subsequent to service, a VA hospital summary dated in May 
1981 demonstrated that the veteran was diagnosed with severe 
cervical dysplasia and underwent a biopsy of the cervix.  The 
pathology report was consistent with endometrial polyp; 
severe dysplasia bordering on carcinoma, in situ at 12 and 3 
o'clock and with severe cervicitis in other areas.  A VA 
hospital summary dated in July 1981 shows that the veteran 
underwent a conization of the cervix as she had been 
diagnosed with cervical dysplasia.  

A private medical record dated in October 1990 showed no 
dysplasia or malignant cells.  A private surgical pathology 
report dated in January 1991 reveals that there was an 
endometrium with tortuous glands showing luminal secretion 
which were well separated and in edematous stroma.  There 
were no atypical features seen.  A private medical record 
dated in June 1992 shows a pre-operative diagnosis of 
menometrorrhagia and a final diagnosis of endometrial biopsy 
showing proliferative endometrium.

The veteran testified that she received treatment following 
her release from active duty at Camp Lejeune beginning in 
February 1980 after the birth of her child.  It is unclear 
whether this treatment was administered based on her former 
husband's military status.  

The record reflects that the veteran was seen in September 
1978 for broken tooth number 31.  She received authorized 
dental treatment from Dr. Slack in early 1980.  These records 
are not on file.  She also indicated that she had additional 
treatment by a dentist located in Swansboro and that 
additional treatment records might be available at the 
Winston-Salem VA medical center. 

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA, 
private and military medical and dental 
records, to include Dr. Slack and the 
dentist located in Swansboro, pertaining 
to the disabilities in issue since her 
release from active duty to the present.  
She should be asked to furnish her 
treatment dates at the VA facility in 
Winston-Salem VA medical center.  

Regarding her treatment at Camp Lejeune 
beginning in February 1980, she should be 
asked to furnish the dates of treatment, 
to include whether she was hospitalized 
for the birth of her child and if her 
husband at that time was a marine 
stationed at that facility.  If yes, she 
should be requested to furnish his 
complete name and service number and /or 
social security number.  The RO should 
notify the veteran that she may submit 
additional evidence and argument in 
support of her claim. See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

2.  The RO should request the appropriate 
source to conduct a search for the 
medical records regarding treatment at 
Camp Lejeune for the time as furnished by 
the veteran.  The request should include 
information regarding her civilian status 
and dependency information if 
appropriate.

3.  The RO should schedule the veteran 
for a VA gynecological examination in 
order to determine the nature and 
etiology of any gynecological disorder, 
to include the postoperative residuals of 
the cervical dysplasia.  All testing 
deemed necessary should be performed.  
The claims folder and a copy of this 
Remand must be made available to the 
examining physician for review in 
conjunction with the examination.  It is 
requested that the examiner render an 
opinion as to whether it is as likely as 
not that any gynecological disorder, to 
include the post operative residuals of 
the cervical dysplasia is related to the 
inservice infections.  A complete 
rational for any opinion expressed should 
be included in the examination report. 

4.  A VA dental examination should be 
conducted in order to determine the 
nature and severity of any disability 
involving the temporomandibular joint, 
and any dental disorder and disease, to 
include bruxism and trauma to tooth 
number 31.  All testing and any 
specialized examinations deemed necessary 
should be performed.  The claims folder 
and a copy of this Remand must be made 
available to the examiner in conjunction 
with the examination.  It is requested 
that the examiner obtain a detailed 
history, to include the circumstances 
concerning the damage to tooth number 31, 
which occurred in September 1978.  

5.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issues in 
appellate status, to include service 
connection for bruxism and trauma to 
tooth number 31.

If the benefits sought are not granted, a supplemental 
statement of the case should be issued to the veteran and her 
representative and they should be provided an opportunity to 
respond.  The claims folder should then be returned to the 
Board for further review, as appropriate.  The purpose of 
this REMAND is to obtain additional information and to ensure 
compliance with due process considerations

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










